Exhibit 10.1

 

THIRD LOAN MODIFICATION AGREEMENT

 

THIS THIRD LOAN MODIFICATION AGREEMENT (this “Agreement”) is by and among ART’S
WAY MANUFACTURING CO., INC., a Delaware corporation (the “Borrower”), Art’s-Way
Scientific, Inc., an Iowa corporation (“Scientific”), Ohio Metal Working
Products/Art’s-Way, Inc., an Ohio corporation (“Ohio Metal”; together with
Scientific, the “Guarantors”), and U.S. BANK NATIONAL ASSOCIATION, a national
banking association (the “Bank”), and is made as of the date shown opposite the
Bank’s signature on the signature page (the “Agreement Date”), but shall be
deemed effective (a) with respect to the modifications set forth in Section 3
(other than the modifications set forth in Section 3(b)), as of April 1, 2017
and (b) with respect to the modifications set forth in Section 3(b), as of
May 1, 2017 (the “Effective Date”), subject to the terms and conditions below.

 

RECITALS:

 

WHEREAS, the Borrower has executed and delivered to the Bank an Installment or
Single Payment Note dated May 10, 2012 in the original principal amount of
$880,000 (as amended, restated, supplemented or otherwise modified from time to
time, the “2012 Term Note”);

 

WHEREAS, the Borrower has executed and delivered to the Bank a Revolving Credit
Note dated May 1, 2013 in the original principal amount of $8,000,000 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Revolving Note”);

 

WHEREAS, the Borrower has executed and delivered to the Bank Term Notes each
dated May 1, 2013 in the original principal amounts of (i) $1,006,500,
(ii) 1,143,600 and (iii) 1,833,510.26 (each as amended, restated, supplemented
or otherwise modified from time to time, collectively, the “2013 Term Notes”);

 

WHEREAS, the Borrower has executed and delivered to the Bank a Term Note dated
May 29, 2014 in the original principal amount of $1,000,000 (as amended,
restated, supplemented or otherwise modified from time to time, the “2014 Term
Note”; together with the 2012 Term Note, the Revolving Note, the 2013 Term
Notes, and the 2014 Term Note, collectively, the “Notes”);

 

WHEREAS, the Revolving Note is subject to the terms and conditions set forth in
the Revolving Credit Agreement dated as of May 1, 2013 between the Borrower and
the Bank (as amended, restated, supplemented or otherwise modified from time to
time, “Revolving Credit Agreement”);

 

WHEREAS, the 2013 Term Notes are subject to the terms and conditions set forth
in the Term Loan Agreement dated as of May 1, 2013 between the Borrower and the
Bank (as amended, restated, supplemented or otherwise modified from time to
time, “2013 Term Loan Agreement”);

 

WHEREAS, the 2014 Term Note is subject to the terms and conditions set forth in
the Term Loan Agreement dated as of May 29, 2014 between the Borrower and the
Bank (as amended, restated, supplemented or otherwise modified from time to
time, “2014 Term Loan Agreement”; together with the Revolving Credit Agreement
and the 2013 Term Loan Agreements, collectively, the “Loan Agreements”);

 

 
1

--------------------------------------------------------------------------------

 

 

WHEREAS, all indebtedness evidenced by the Notes and the Loan Agreements, and
any extensions, renewals, restatements and modifications thereof and all
principal, interest, fees and expenses relating thereto, however arising,
whether liquidated or unliquidated, whether absolute or contingent, and of
whatever nature, including without limitation, costs and expenses of collection
and enforcement of the Loan Documents (as defined below), including without
limitation attorneys’ fees of both inside and outside counsel, and all other
indebtedness, obligations and liabilities of any kind owing by the Borrower or
any Guarantor to the Bank or any of its affiliates are referred to in this
Agreement as the “Obligations”;

 

WHEREAS, the Obligations are secured by the real and personal property (together
with all substitutions and replacements for and products and proceeds of any of
the foregoing, the “Collateral”) in which the Bank has been granted a lien
pursuant to any of the following documents (together with any additional
agreement or document entered into by the Borrower, any Guarantor or other
Person for the benefit of the Bank to secure payment of the Obligations or
otherwise relating to any Collateral, each as amended, restated or otherwise
modified from time to time, collectively, the “Collateral Documents”):

 

 

(i)

a Business Security Agreement dated May 1, 2013 by the Borrower in favor of the
Bank;

 

 

(ii)

a Business Security Agreement dated May 1, 2013 by Scientific in favor of the
Bank;

 

 

(iii)

a Business Security Agreement dated May 1, 2013 by the Borrower (as successor by
merger to Art’s Way Vessels, Inc. (“Vessels”)) in favor of the Bank;

 

 

(iv)

a Business Security Agreement dated October 25, 2013 by Ohio Metal in favor of
the Bank;

 

 

(v)

a Pledge Agreement dated May 1, 2013 by Scientific in favor of the Bank;

 

 

(vi)

a Pledge Agreement dated May 1, 2013 by the Borrower (as successor by merger to
Vessels) in favor of the Bank;

 

 

(vii)

a Pledge Agreement dated June 4, 2014 by Ohio Metal in favor of the Bank;

 

 

(viii)

a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated
May 1, 2013 by the Borrower in favor of the Bank and recorded in the Office of
the Clayton County Recorder on May 16, 2013 as Document No. 2013R02019;

 

 

(ix)

a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated
May 1, 2013 by the Borrower (as successor by merger to Vessels) in favor of the
Bank and recorded in the Office of the Dubuque County Recorder on May 16, 2013
as Document No. 007687140008; and

 

 

(x)

a Mortgage, Security Agreement and Assignment of Rents of Iowa Real Estate dated
August 30, 2013 by the Borrower in favor of the Bank and recorded in the Office
of the Emmet County Recorder on September 23, 2013 as Document No. 2013-01380;

 

 

(xi)

an Open-End Mortgage, Security Agreement and Assignment of Rents and Leases
(Including Fixture Filing Under Uniform Commercial Code) (Ohio) dated May 29,
2014 by Ohio Metal in favor of the Bank and recorded in the Office of the Stark
County Recorder on June 13, 2014 as Document No. 201406130021758.

 

 
2

--------------------------------------------------------------------------------

 

 

WHEREAS, the Obligations of the Borrower are guaranteed pursuant to the
following guaranties (each as amended, restated or otherwise modified from time
to time, collectively, the “Guaranties”) in favor of the Bank:

 

 

(i)

a Continuing Guaranty (Unlimited) dated May 1, 2013 by Scientific in favor of
the Bank; and

 

 

(ii)

a Continuing Guaranty (Unlimited) dated October 25, 2013 by Ohio Metal in favor
of the Bank.

 

WHEREAS, the Notes, the Loan Agreements, the Collateral Documents and the
Guaranties, as well as any other loan documents executed by the Borrower or any
Guarantor pursuant thereto or in connection therewith, as the same may be
amended from time to time, are referred to collectively in this Agreement as the
“Loan Documents”;

 

WHEREAS, a default exists under the Loan Documents; and

 

WHEREAS, the Borrower has requested that the Bank modify the terms of the Loan
Documents, and the Bank is willing to grant the Borrower’s request upon the
terms and conditions set forth in this Agreement.

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the above recitals, the agreements set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree:

 

1.     Recitals; Capitalized Terms. The Borrower and each Guarantor acknowledges
that the recitals set forth above are true and correct, and are made a part of
this Agreement. Capitalized terms used and not defined in this Agreement have
the meanings assigned to such terms in the Loan Documents.

 

2.     Confirmation of Indebtedness. The outstanding amounts under the Notes as
of March 24, 2017 (as calculated under the Loan Documents prior to the Effective
Date of this Agreement) are:

 

 

Note

 

Principal

   

Interest

   

Prepayment Fee

   

Total

   

2012 Term Note

  $ 293,694.88     $ 359.77     $ 149.66     $ 294,204.31    

2013 Term Note

  $ 594,266.78     $ 1,131.42     $ 0.00     $ 595,398.20    

2013 Term Note

  $ 672,699.58     $ 1,280.74     $ 0.00     $ 673,980.32    

2013 Term Note

  $ 704,545.40     $ 1,341.38     $ 0.00     $ 705,886.78    

Revolving Note

  $ 3,284,114.05     $ 10,942.71     $ 0.00     $ 3,295,056.76    

2014 Term Note

  $ 894,946.90     $ 2,000.21     $ 0.00     $ 896,947.11                      
                 

TOTALS

  $ 6,444,267.59     $ 17,056.23     $ 149.66     $ 6,461,473.48  

 

3.     Loan Modifications. As of the Effective Date, the Loan Documents are
amended and supplemented as follows, so long as the conditions to effectiveness
set forth in Section 4 are satisfied or waived as provided in Section 4:

 

(a)     Changes to the Loan Documents. The defined term “Obligations” in each
applicable Loan Document is hereby amended and restated in its entirety to read
as follows:

 

 
3

--------------------------------------------------------------------------------

 

 

“Obligations” mean all indebtedness evidenced by the Loan Documents, and any
extensions, renewals, restatements and modifications thereof and all principal,
interest, fees and expenses relating thereto; however arising, whether
liquidated or unliquidated, whether absolute or contingent, and of whatever
nature, including without limitation, costs and expenses of collection and
enforcement of the Loan Documents, including without limitation attorneys’ fees
of both inside and outside counsel, and all other indebtedness, obligations and
liabilities of any kind owing by any Borrower or Guarantor to the Bank or any of
its affiliates, including without limitation in connection with any Banking
Services or any Swap Obligations (each as defined herein). As used herein,
(a) “Banking Services” means each and any of the following bank services
provided to any Borrower or Guarantor by the Bank or any of its affiliates:
(i) credit cards for commercial customers (including, without limitation,
“commercial credit cards,” purchasing cards and procurement cards), (ii) stored
value cards, (iii) credit card processing services, and (iv) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services) and (b) “Swap Obligations” of a Person means any and all
obligations of such Person owing to the Bank or its affiliates, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor), under (i) any and all swap agreements, and (ii) any and
all cancellations, buy backs, reversals, terminations or assignments of any swap
agreement transaction.

 

(b)     Changes to the 2012 Term Note. The 2012 Term Note is hereby amended as
follows:

 

(i)     Change in Maturity Date. All references to “maturity date” and
“maturity” in the 2012 Term Note are hereby deemed to be “September 25, 2017”.

 

(ii)     Change in Interest Rate. . Section 2 of the 2012 Term Note is hereby
amended and restated in its entirety to read as follows:

 

“The unpaid principal balance will bear interest at an annual rate equal to 1.5%
plus the prime rate announced by the Bank from time to time; provided that the
interest rate will not be less than 5.00% per annum at any time. The interest
rate hereunder will be adjusted each time that the prime rate changes.”

 

(iii)     Change in Payment Schedule. Section 3 of the 2012 Term Note is hereby
amended and restated in its entirety to read as follows:

 

(a)     Interest is payable beginning May 10, 2017, and on the same date of each
consecutive month thereafter, plus a final interest payment with the final
payment of principal. Interest will be computed for the actual number of days
principal is unpaid, using a daily factor obtained by dividing the stated
interest rate by 360 which pursuant to Iowa Stats. Section 537.2601 is the
equivalent computation as using the same stated interest rate calculated on a
365-day basis times 1.0139.

 

(b)     Principal is payable in installments of $10,960.00 each, beginning
May 10, 2017, 2017, and on the same date of each consecutive month thereafter
(except that if a given month does not have such a date, the last day of such
month), plus a final payment equal to all unpaid principal on September 25,
2017, the maturity date.

 

 
4

--------------------------------------------------------------------------------

 

 

(c)     Changes to the Revolving Note and the Revolving Loan Agreement. The
Revolving Note and the Revolving Loan Agreement are hereby amended as follows:

 

(i)     Change in Maturity Date. All references to “Maturity Date” in the
Revolving Note and the Revolving Credit Agreement are hereby deemed to be
“September 25, 2017”.

 

(ii)     Change in Loan Amount.

 

(A)     The amount “$5,000,000” in the Revolving Note is hereby deleted in each
instance and the amount “$4,500,000” is inserted in substitution therefor.

 

(B)     All references to “Loan Amount” in the Revolving Credit Agreement are
hereby deemed to be “$4,500,000”.

 

(iii)     Advances and Paying Procedure. The Revolving Credit Agreement is
hereby amended by adding a new sentence to the end of the existing Section 1.4
to read as follows:

 

“The Bank is hereby authorized by the Borrower to make fundings under the
revolving line of credit upon receipt of an oral or a written request therefor
from an authorized person. The Bank shall be entitled to rely upon, and shall
not incur any liability for relying upon, any such oral or written request
believed by it to be genuine and to have been signed, sent or made by an
authorized person. Upon request by the Bank, the Borrower agrees to deliver
promptly to the Bank a written confirmation of each oral request. If the written
confirmation of any oral request differs in any material respect from the action
taken by the Bank, the records of the Bank will control, absent manifest error.”

 

(iv)     Engagement of Consultant. The Revolving Credit Agreement is hereby
amended by adding a new Sections 2.16 immediately following the existing Section
2.15 to read as follows:

 

“2.16     Engagement of Consultant. Upon request of the Bank, the Borrower shall
engage a reputable, professional turnaround consulting firm of national or
regional standing acceptable to the Bank in its sole discretion (the
“Consultant”), such engagement shall be evidenced by a fully executed engagement
letter, in form and content acceptable to the Bank (the “Engagement Agreement”).
The Borrower shall not terminate, extend, amend or otherwise change the terms of
the Engagement Agreement without the prior written consent of the Bank. The
Borrower irrevocably authorizes the Consultant to communicate directly with the
Bank at any and all times to discuss or to review any aspect of the Borrower’s
business and any other matter regarding the engagement between the Borrower and
the Consultant, or to transmit any information relating to the Borrower’s
business to the Bank, all without any further authorization from or notice to
the Borrower. All fees, costs and expenses of the Consultant shall be paid by
the Borrower.

 

 
5

--------------------------------------------------------------------------------

 

 

(v)     Changes to Addenda to Revolving Credit Agreement and Note. The Addenda
to the Revolving Credit Agreement and Note are hereby amended as set forth
below. Except as set forth herein, all other requirements of each Addendum to
Revolving Credit Agreement and Note shall remain in full force and effect.

 

(A)     Change in Financial Covenants. The Addendum to Revolving Credit
Agreement and Note describing the financial covenants and financial reporting is
hereby amended by (x) deleting the financial covenant entitled “Fixed Charge
Coverage Ratio” and the related defined term and (y) adding or amending, as the
case may be, the financial covenants or defined terms shown below for the period
beginning on the Effective Date and thereafter:

 

“Year-To-Date EBITDA as of the end of each month set forth below for the fiscal
year to date then ended of not less than the amount set forth opposite such
date:

 

Year-To-Date Ending

Amount

   

May 30, 2017

$1

   

August 31, 2017

$648,000

 

“Minimum Liquidity as of the end of each month of not less than $500,000.”

 

(B)     Change in Borrowing Base. The Addendum to Revolving Credit Agreement and
Note describing the Borrowing Base is hereby amended by amending and restating
the Section entitled “Borrowing Base Provision and Definitions” in its entirety
to read as follows:

 

“Borrowing Base Provision and Definitions. This provision replaces in its
entirety the section of the Agreement titled “Borrowing Base” and is hereby made
a part of the Agreement. The Borrowing Base will be an amount equal to (A) the
sum of (i) seventy-five percent (75%) of the face amount of Eligible Accounts,
and (ii) fifty percent (50%) of the Borrower’s cost (determined on a lower of
cost or market basis or on such other basis as may be designated by the Bank
from time to time) of Eligible Inventory, as such cost may be diminished as a
result of any event causing loss or depreciation in value of Eligible Inventory,
but in no event shall this component exceed $3,375,000.00, less (B) the sum of
(i) the then-current outstanding loan balance on the Revolving Credit Note dated
May 1, 2013 by the Borrower in favor of the Bank in the original principal
amount of $6,000,000.00, as amended, (ii) undrawn amounts of outstanding letters
of credit issued by the Bank or any affiliate thereof and (iii) Reserves. The
Borrower will provide the Bank with information regarding the Borrowing Base in
such form and at such times as the Bank may request. Capitalized terms used in
this provision will have the meanings set forth below. Financial terms used
herein which are not specifically defined herein shall have the meanings
ascribed to them under generally accepted accounting principles.”

 

 
6

--------------------------------------------------------------------------------

 

 

The Borrower acknowledges that the Bank, from time to time, may do any one or
more of the following: (a) establish, modify, or eliminate Reserves,
(b) decrease the dollar limits on outstanding advances against the Borrowing
Base or (c) decrease the advance rate applicable to Eligible Inventory or
Eligible Accounts set forth within the definition of “Borrowing Base” at the
sole discretion of the Bank. As used herein, “Reserves” means any and all
reserves which the Bank deems necessary, in its sole discretion, to maintain
(including, without limitation, reserves for rent at locations leased by the
Borrower and for consignee’s, warehousemen’s and bailee’s charges, reserves for
Swap Obligations, Banking Services, reserves for dilution of accounts, reserves
for accrued and unpaid interest on the Obligations, reserves for inventory
shrinkage, reserves for declines in inventory values and reserves for contingent
liabilities of the Borrower) based on such considerations as the Bank deems
appropriate in its sole discretion from time to time.

 

If, at any time, the Bank establishes, modifies or eliminates Reserves,
decreases any of the dollar limits on outstanding advances against the Borrowing
Base or decreases the advance rate applicable to Eligible Inventory or Eligible
Accounts set forth within the definition of “Borrowing Base”, the Bank will give
the Borrower contemporaneous oral or written notice of such change. 

 

(d)     Changes to the 2013 Term Notes and 2013 Term Loan Agreements. Each 2013
Term Note and each 2013 Term Loan Agreement is hereby amended as follows:

 

(i)     Change in Maturity Date. All references to “maturity date” and
“maturity” in each 2013 Term Note and each 2013 Term Loan Agreement are hereby
deemed to be “September 25, 2017”.

 

(ii)     Change in Interest Rate. . Section 2 of each 2013 Term Note is hereby
amended and restated in its entirety to read as follows:

 

“The unpaid principal balance will bear interest at an annual rate equal to 1.5%
plus the prime rate announced by the Bank from time to time; provided that the
interest rate will not be less than 5.00% per annum at any time. The interest
rate hereunder will be adjusted each time that the prime rate changes.”

 

(iii)     Change in Payment Schedule. Section 3 of each 2013 Term Note is hereby
amended and restated in its entirety to read as follows:

 

(a)     Interest is payable beginning May 1, 2017, and on the same date of each
consecutive month thereafter, plus a final interest payment with the final
payment of principal. Interest will be computed for the actual number of days
principal is unpaid, using a daily factor obtained by dividing the stated
interest rate by 360 which pursuant to Iowa Stats. Section 537.2601 is the
equivalent computation as using the same stated interest rate calculated on a
365-day basis times 1.0139.

 

(b)     Principal is payable in installments of (i) $9,600.00 each with respect
to the 2013 Term Note in the original principal amount of $1,006,500,
(ii) $10,965.00 each with respect to the 2013 Term Note in the original
principal amount of $1,143,600 and (iii) $26,107.00 each with respect to the
2013 Term Note in the original principal amount of $1,833,510.26, beginning
May 1, 2017, and on the same date of each consecutive month thereafter (except
that if a given month does not have such a date, the last day of such month),
plus a final payment equal to all unpaid principal on September 25, 2017, the
maturity date.

 

 
7

--------------------------------------------------------------------------------

 

 

(iv)     Changes to Addenda to Term Loan Agreements and Notes. The Addenda to
Term Loan Agreement and Note attached to each 2013 Term Loan Agreement is hereby
amended as set forth below. Except as set forth herein, all other requirements
of each Addendum to Term Loan Agreement and Note shall remain in full force and
effect.

 

(A)     Change in Financial Covenants. Each Addendum to Term Loan Agreement and
Note is hereby amended by (x) deleting the financial covenant entitled “Fixed
Charge Coverage Ratio” and the related defined term and (y) adding or amending,
as the case may be, the financial covenants or defined terms shown below for the
period beginning on the Effective Date and thereafter:

 

“Year-To-Date EBITDA as of the end of each month set forth below for the fiscal
year to date then ended of not less than the amount set forth opposite such
date:

 

Year-To-Date Ending

Amount

   

May 30, 2017

$1

   

August 31, 2017

$648,000

 

“Minimum Liquidity as of the end of each month of not less than $500,000.”

 

(e)     Changes to the 2014 Term Note and 2014 Term Loan Agreement. The 2014
Term Note and 2014 Term Loan Agreement is hereby amended as follows:

 

(i)     Change in Maturity Date. All references to “maturity date” and
“maturity” in the 2014 Term Note and 2014 Term Loan Agreement are hereby deemed
to be “September 25, 2017”.

 

(ii)     Change in Interest Rate. The section describing the interest rate in
the 2014 Term Note is hereby amended and restated in its entirety to read as
follows:

 

“Interest. The unpaid principal balance will bear interest at an annual rate
equal to 1.5% plus the prime rate announced by the Bank from time to time;
provided that the interest rate will not be less than 5.00% per annum at any
time. The interest rate hereunder will be adjusted each time that the prime rate
changes.”

 

(iii)     Change in Payment Schedule. The section describing the payment
schedule in the 2014 Term Note is hereby amended and restated in its entirety to
read as follows:

 

 
8

--------------------------------------------------------------------------------

 

 

“Payment Schedule.

 

(a)     Interest is payable beginning May 25, 2017, and on the same date of each
consecutive month thereafter, plus a final interest payment with the final
payment of principal. Interest will be computed for the actual number of days
principal is unpaid, using a daily factor obtained by dividing the stated
interest rate by 360 which pursuant to Iowa Stats. Section 537.2601 is the
equivalent computation as using the same stated interest rate calculated on a
365-day basis times 1.0139.

 

(b)     Principal is payable in installments of $4,300.55 each, beginning
May 25, 2017, and on the same date of each consecutive month thereafter (except
that if a given month does not have such a date, the last day of such month),
plus a final payment equal to all unpaid principal on September 25, 2017, the
maturity date.”

 

(iv)     Changes to Financial Covenants. Section 2.14 of the 2014 Term Loan
Agreement is hereby amended by (x) deleting the financial covenant entitled
“Fixed Charge Coverage Ratio” and (y) adding or amending, as the case may be,
the financial covenants or defined terms shown below for the period beginning on
the Effective Date and thereafter:

 

“Year-To-Date EBITDA as of the end of each month set forth below for the fiscal
year to date then ended of not less than the amount set forth opposite such
date:

 

Year-To-Date Ending

Amount

   

May 30, 2017

$1

   

August 31, 2017

$648,000

 

“Minimum Liquidity as of the end of each month of not less than $500,000.”

 

(v)     Changes to Financial Definitions. Section 2.15 of the 2014 Term Loan
Agreement is hereby amended by deleting the defined term “Fixed Charge Coverage
Ratio”.

 

(f)     Addenda to the Loan Agreements. Each Loan Agreement is hereby amended by
adding an addendum entitled “OFAC, Anti-Corruption Laws and the Patriot Act”
thereto in the form attached to this Agreement.

 

(g)     Miscellaneous. All references in the Loan Documents to a Loan Document
means such Loan Document as modified and supplemented by this Agreement.

 

4.     Conditions to Effectiveness of Agreement. The Borrower shall deliver (or
cause to be delivered) to the Bank each of the following, each in form and
substance satisfactory to the Bank:

 

(a)     this Agreement, duly executed by the Borrower and the Guarantors;

 

 
9

--------------------------------------------------------------------------------

 

 

(b)     a certificate of the secretary or other appropriate officer of the
Borrower, certifying (i) that the execution and delivery of this Agreement and
the performance by the Borrower of this Agreement and the Loan Documents as
amended hereby have been duly approved by all necessary action of the board of
directors of the Borrower, and attaching true, correct and complete copies of
the applicable resolutions granting such approval; (ii) that attached to such
certificate are true and correct copies of the articles of incorporation and
bylaws of the Borrower, together with such copies; and (iii) the names of the
officers of the Borrower that are authorized to sign the Loan Documents and
other documents contemplated hereunder, together with the true signatures of
such officers; the Bank may conclusively rely on such certificate until the Bank
receives a further certificate of the secretary or other appropriate officer of
the Borrower canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;

 

(c)     a certificate of the secretary or other appropriate officer of each
Guarantor certifying (i) that the execution and delivery of this Agreement, and
the performance by such Guarantor of this Agreement and the Guaranty to which
such Guarantor is a party have been duly approved by all necessary action of the
board of directors of such Guarantor, and attaching true, correct and complete
copies of the applicable resolutions granting such approval; (ii) that attached
to such certificate are true and correct copies of the articles of incorporation
and bylaws of such Guarantor, together with such copies; and (iii) the names of
the officers of such Guarantor that are authorized to sign the Loan Documents
and other documents contemplated hereunder, together with the true signatures of
such officers; the Bank may conclusively rely on such certificate until the Bank
receives a further certificate of the secretary or other appropriate office of
such Guarantor canceling or amending the prior certificate and submitting the
signatures of the officers named in such further certificate;

 

(d)     evidence of all insurance required by the terms of the Loan Documents,
together with certificates and loss payable endorsements showing the Bank as
additional insured and lender loss payee thereunder;

 

(e)     payment of all fees and costs of the Bank in immediately available
funds, including all attorney’s fees, incurred in connection with the drafting
and preparation of this Agreement and any related documents; and

 

(f)     such additional information or documentation as the Bank may require.

 

The later of (x) the date on which the last of the conditions and requirements
in this Section 4 has been satisfied, or waived in writing by the Bank; and (y)
the Agreement Date is called the “Closing Date.” The provisions of this Section
4 are solely for the Bank’s benefit and protection.

 

5.     Further Assurances. Following the receipt of any real estate appraisal
with respect to any Collateral constituting real property, promptly upon request
by the Bank, the Borrower and the Guarantors shall take such additional actions
and execute such documents as the Bank may reasonably require from time to time
in order (i) to perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents, including without limitation any mortgage, and
(ii) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Bank the rights granted or now or hereafter intended to be
granted to Bank under any Collateral Document or any other Loan Document,
including without limitation any mortgage and the amount secured thereunder.

 

6.     Acknowledgments. The Borrower and each Guarantor acknowledges and agrees
that as of the Closing Date: (a) the Obligations exist and are owing without
offset, defense or counterclaim assertable by the Borrower or any Guarantor
against the Bank; and (b) the Collateral Documents continue to secure the
Obligations, as applicable.

 

 
10

--------------------------------------------------------------------------------

 

 

7.     Ratification of Loan Documents. The Borrower and each Guarantor
represents that on and as of the Closing Date and after giving effect to this
Agreement all of the representations and warranties contained in the Loan
Documents to which it is a party are true, correct and complete in all respects
as of the Closing Date as though made on and as of such date, except for changes
expressly permitted by the terms of the Loan Documents. The parties further
acknowledge that the Loan Documents, as amended and supplemented by this
Agreement, remain in full force and effect. Without limiting the generality of
the foregoing, the Borrower represents and warrants that the Collateral
Documents continue to secure the obligations of the Borrower under the Notes, as
applicable.

 

8.     Confirmation of Guarantors. Each Guarantor consents to the terms of this
Agreement and acknowledges that all indebtedness of the Borrower arising under
the Loan Agreements and the Notes, each as amended hereby, constitutes
Obligations (as defined in each Guaranty) under the Guaranty of such Guarantor.
The confirmation set forth in this Section 8 shall not be deemed to limit the
terms of any Guaranty in any manner. Each Guarantor acknowledges that this
Section 8 merely confirms the terms of the Guaranty to which it is a party; that
no such confirmation is required in connection with this Agreement or any future
amendment to or restatement of any Loan Agreement, any Note or any document
executed in connection with the Loan Agreements or this Agreement.

 

9.     General Release and Waivers.

 

(a)     The Borrower and each Guarantor, for and on behalf of itself and its
legal representatives, successors and assigns, does waive, release, relinquish
and forever discharge the Bank, its parents, subsidiaries, and affiliates, its
and their respective past, present and future directors, officers, managers,
agents, employees, insurers, attorneys, representatives and all of their
respective heirs, successors and assigns (collectively, the “Released Parties”),
of and from any and all manner of action or causes of action, suits, claims,
demands, judgments, damages, levies and executions of whatsoever kind, nature or
description arising on or before the Closing Date, including, without
limitation, any claims, losses, costs or damages, including compensatory and
punitive damages, in each case whether known or unknown, asserted or unasserted,
liquidated or unliquidated, fixed or contingent, direct or indirect, which the
Borrower or such Guarantor, or its legal representatives, successors or assigns,
ever had or now has or may claim to have against any of the Released Parties,
with respect to any matter whatsoever, including, without limitation, the Loan
Documents, the administration of the Loan Documents, the negotiations relating
to this Agreement and the other Loan Documents executed in connection with this
Agreement and any other instruments and agreements executed by the Borrower or
such Guarantor in connection with the Loan Documents or this Agreement, arising
on or before the Closing Date (collectively, “Claims”). The Borrower and each
Guarantor acknowledges that it is aware that it may discover facts different
from or in addition to those it now knows or believes to be true with respect to
the Claims, and agrees that the release contained in this Agreement is and will
remain in effect in all respects as a complete and general release as to all
matters released in this Agreement, notwithstanding any such different or
additional facts. The Borrower and each Guarantor agrees not to sue any Released
Party or in any way assist any other person or entity in suing a Released Party
with respect to any claim released in this Section.

 

(b)     The Borrower and each Guarantor irrevocably waives, to the extent
permissible under law, any and all rights of redemption, the right to notice of
any proposed sale of any of the Collateral constituting personal property (the
“Personal Property Collateral”), or of any other disposition of any of the
Personal Property Collateral, and any other rights with respect to the Personal
Property Collateral under the Uniform Commercial Code or other laws of any
state.

 

 
11

--------------------------------------------------------------------------------

 

 

(c)     Pursuant to each of the (i) Addenda to the Revolving Credit Agreement
and Note, (ii) Addenda to 2013 Term Loan Agreements and Notes and (iii) Section
2.14 of the 2014 Term Loan Agreement, the Borrower was required to maintain a
Year-To-Date Fixed Charge Coverage Ratio as of February 28, 2017 for the fiscal
year to date then ended of at least 1.0 to 1.0. The Borrower has notified the
Bank that it has failed to maintain such Year-To-Date Fixed Charge Coverage
Ratio as of February 28, 2017, which would result in a default under each Loan
Agreement upon the reporting thereof (such default, the “Identified Default”).
The Borrower has requested that the Bank waive the Identified Default. Effective
upon the Closing Date, the Bank waives the Identified Default, provided,
however, that the waiver granted in this Agreement is limited to the Identified
Default and is not intended, and will not be construed, to be a general waiver
of any term or provision of any Loan Agreement or a waiver of any other existing
or future default.

 

10.     No Duress or Reliance. The Borrower and each Guarantor acknowledges and
agrees that the Borrower or such Guarantor has received the advice of
independent counsel, appraisers and accountants selected by the Borrower or such
Guarantor, or the opportunity to obtain such advice, before entering into this
Agreement and the other Loan Documents to which it is party referred to in this
Agreement, and has not relied upon the Bank or any of its officers, directors,
employees, agents or attorneys concerning any aspect of the transactions
contemplated by this Agreement and the other Loan Documents to which it is a
party referred to in this Agreement. The Borrower or such Guarantor executed and
delivered this Agreement of the Borrower’s or such Guarantor’s own free will and
will execute and deliver the other instruments required by this Agreement of the
Borrower’s or such Guarantor’s own free will. The Borrower and such Guarantor
further acknowledges that the Bank has not taken advantage of the Borrower or
such Guarantor by threats, overreaching, unconscionable conduct or other
activities and that the Borrower or such Guarantor is proceeding in all
transactions contemplated in this Agreement as a volunteer and in what such
Borrower or Guarantor perceives to be the Borrower’s or such Guarantor’s own
best interest.

 

11.     Notices. Any notice or other communication to any party in connection
with this Agreement or any Loan Document shall be in writing and shall be sent
by manual delivery, facsimile transmission, overnight courier or United States
mail (postage prepaid) addressed to such party at the address specified below,
or at such other or additional address as such party shall have specified to the
other party in writing. All periods of notice (if any) shall be measured from
the date of delivery of the notice if manually delivered, from the date of
sending if sent by facsimile transmission, from the first business day after the
date of sending if sent by overnight courier, or from four days after the date
of mailing if mailed. Each notice or other communication should be addressed as
follows:

 

If to the Bank:

U.S. Bank National Association

9900 W. 87th Street

Overland Park, KS 66212

Attn: Michael Gloviak

Fax: (913) 652-5122

 

 

 

 

If to the Borrower:

Art’s-Way Manufacturing Company, Inc.

5556 Highway 9 West

Armstrong, Iowa 50514

Attn: Amber Murra, Chief Financial Officer

Fax: (712) 864-3154

 

 
12

--------------------------------------------------------------------------------

 

 

If to the Guarantors: 

Art’s-Way Scientific, Inc.

5556 Highway 9 West

Armstrong, Iowa 50514

Attn: Amber Murra, Chief Financial Officer

Fax: (712) 864-3154

 

and

 

Ohio Metal Working Products/Art’s-Way, Inc.

5556 Highway 9 West

Armstrong, Iowa 50514

Attn: Amber Murra, Chief Financial Officer

 

The parties agree that the notice addresses set forth in this Agreement
supersede and replace all prior notice addresses.

 

12.     Representations and Warranties. The Borrower and each Guarantor warrants
and represents that (a) on and as of the Closing Date and after giving effect to
this Agreement, there will exist no default under the Loan Documents, as amended
by this Agreement, or any other instruments executed by the Borrower or such
Guarantor in connection with this Agreement or the Loan Documents, or
circumstances that with the giving of notice, the passage of time or both will
constitute an Event of Default under any Loan Document on such date; (b) the
Borrower or such Guarantor has the power and legal right and authority to enter
into, deliver and perform this Agreement, and any other documents or agreements
executed by the Borrower or such Guarantor in connection with this Agreement,
and that neither this Agreement, nor the agreements contained in this Agreement
or any documents or agreements executed by the Borrower or such Guarantor in
connection with this Agreement contravene any provision of or constitute a
default under any agreement, instrument or indenture to which the Borrower or
such Guarantor is a party or signatory or any provision of the Borrower’s or
such Guarantor ’s constituent documents, if applicable, or any other agreement
or requirement of law; (c) this Agreement and all other documents or agreements
executed by the Borrower or such Guarantor in connection with this Agreement
have been duly executed and delivered by the Borrower or such Guarantor and
constitute the legal, valid and binding obligation of the Borrower or such
Guarantor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity; and (d) no consent, approval or
authorization of or registration or declaration with any party, including but
not limited to any governmental authority, is required (except for those which
the Borrower or such Guarantor has obtained or provided) in connection with the
execution and delivery by the Borrower or such Guarantor of this Agreement, or
any other documents or agreements executed by the Borrower or such Guarantor in
connection with this Agreement, or the performance of the obligations of the
Borrower or such Guarantor described in this Agreement.

 

13.     Further Assurances. The Borrower shall promptly correct any defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment or recordation of any Loan Document. Promptly upon request by the
Bank, the Borrower also shall do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register, any and all deeds,
conveyances, mortgages, deeds of trust, trust deeds, assignments, estoppel
certificates, financing statements and continuations thereof, notices of
assignment, transfers, certificates, assurances and other instruments as the
Bank may reasonably require from time to time in order: (a) to carry out more
effectively the purposes of the Loan Documents; (b) to perfect and maintain the
validity, effectiveness and priority of any security interests intended to be
created by the Loan Documents; and (c) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Bank the rights granted now or
hereafter intended to be granted to the Bank under any Loan Document or under
any other instrument executed in connection with any Loan Document or that the
Borrower may be or become bound to convey, mortgage or assign to the Bank in
order to carry out the intention or facilitate the performance of the provisions
of any Loan Document. The Borrower shall furnish to the Bank evidence
satisfactory to the Bank of every such recording, filing or registration.

 

 
13

--------------------------------------------------------------------------------

 

 

14.     Copies; Entire Agreement; Modification. The Borrower acknowledges the
receipt of a copy of the Notes and all other Loan Documents. The Notes and all
of the Loan Documents are each a “transferable record” as defined in applicable
law relating to electronic transactions. Therefore, the Bank may, on behalf of
the Borrower, create a microfilm or optical disk or other electronic image of
the Notes and any or all of the Loan Documents that is an authoritative copy as
defined in such law. The Bank may store the authoritative copy of such Notes and
any or all of the Loan Documents in its electronic form and then destroy the
paper original as part of the Bank’s normal business practices. The Bank, on its
own behalf, may control and transfer such authoritative copy as permitted by
such law.

 

15.     Additional Provisions. TIME IS OF THE ESSENCE WITH RESPECT TO ALL
PROVISIONS OF THIS AGREEMENT. No amendment, modification or waiver of the
provisions of this Agreement or any Loan Document is effective unless the same
is in writing and signed by the party against whom it is to be enforced, and
then such amendment, modification or waiver shall be effective only in the
specific instance and for the specific purpose for which given. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF IOWA, BUT GIVING EFFECT TO FEDERAL LAWS OF THE UNITED STATES APPLICABLE
TO NATIONAL BANKS. The Loan Documents as modified by this Agreement, and this
Agreement, shall represent the entire agreement among the Borrower, the
Guarantors and the Bank with respect to the modification of the Loan Documents,
shall supersede any prior oral negotiations or agreements, and shall be binding
upon the parties to this Agreement and their respective legal representatives,
successors and assigns. In the event of any conflict between the provisions of
this Agreement and the provisions of any Loan Document, the provisions of this
Agreement shall govern. If any part of this Agreement is held to be illegal,
invalid or unenforceable, (a) the remainder of this Agreement shall continue in
full force and effect, notwithstanding such illegality, invalidity or
unenforceability and (b) the judge or arbiter holding that part illegal, invalid
or unenforceable shall attempt to reform that part so as to give effect to the
original intent of the parties. Section headings in this Agreement are for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose. This Agreement may be executed in different counterparts
with the same effect as if the signatures were on the same instrument, and will
be effective upon delivery of all such counterparts to the Bank. Facsimiles or
other photocopies or images of executed signature pages to this Agreement shall
be considered originals.

 

16.     Waiver of Jury Trial. THE BORROWER, EACH GUARANTOR AND THE BANK
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY LOAN DOCUMENT.

 

17.     No Commitment to Extend, Modify or Forbear. EXCEPT AS SPECIFICALLY
PROVIDED IN THIS AGREEMENT, THE BANK IS NOT COMMITTED, AND IS NOT COMMITTING AT
THIS TIME, TO EXTEND, MODIFY OR OTHERWISE RESTRUCTURE ANY LOAN, OR FORBEAR FROM
EXERCISING ANY OF ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS, AS AMENDED BY
THIS AGREEMENT. NO PRIOR COURSE OF DEALING, NO USAGE OF TRADE, AND NO ORAL
STATEMENTS OR COMMENTS BY THE BANK OR ITS OFFICERS, EMPLOYEES, ATTORNEYS OR
OTHER AGENTS WILL BE DEEMED TO BE A COMMITMENT BY THE BANK TO EXTEND, MODIFY, OR
OTHERWISE RESTRUCTURE ANY LOAN OR FORBEAR FROM EXERCISING ANY OF ITS RIGHTS OR
REMEDIES, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OR UNLESS THE SAME
SHALL BE REDUCED IN WRITING AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE
BANK.

 

 
14

--------------------------------------------------------------------------------

 

 

18.     Borrower’s Understanding. THE BORROWER ACKNOWLEDGES THAT: (A) THIS
AGREEMENT CONTAINS A COMPLETE RELEASE OF CLAIMS AND WAIVERS OF CERTAIN RIGHTS;
(B) THE BORROWER HAS READ AND UNDERSTOOD THIS AGREEMENT IN ITS ENTIRETY PRIOR TO
SIGNING AND FULLY AGREES TO EACH, ALL AND EVERY PROVISION OF THIS AGREEMENT; AND
(C) THE BORROWER HAS RECEIVED A COPY OF THIS AGREEMENT.

 

19.     IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING AND SIGNED BY THE PARTIES ARE
ENFORCEABLE. NO OTHER TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN
CONTRACT MAY BE LEGALLY ENFORCED. THE TERMS OF THIS AGREEMENT MAY ONLY BE
CHANGED BY ANOTHER WRITTEN AGREEMENT. THIS NOTICE SHALL ALSO BE EFFECTIVE WITH
RESPECT TO ALL OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN THE BORROWER AND
THE BANK. A MODIFICATION OF ANY OTHER CREDIT AGREEMENTS NOW IN EFFECT BETWEEN
THE BORROWER AND THE BANK, WHICH OCCURS AFTER RECEIPT BY THE BORROWER OF THIS
NOTICE, MAY BE MADE ONLY BY ANOTHER WRITTEN INSTRUMENT. ORAL OR IMPLIED
MODIFICATIONS TO SUCH CREDIT AGREEMENTS ARE NOT ENFORCEABLE AND SHOULD NOT BE
RELIED UPON.

 

[The next page is the signature page.]

 

 
15

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties to this Loan Modification Agreement have caused
it to be duly executed as of the date set forth below.

 

Date: March 30, 2017

ART’S-WAY MANUFACTURING COMPANY, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amber Murra

 

 

Name: Amber Murra

 

 

Title: CFO

 

  

 

Date: March 30, 2017

ART’S-WAY SCIENTIFIC, INC.,

an Iowa corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amber Murra

 

 

Name: Amber Murra

 

 

Title: CFO

 

 

 

Date: March 30, 2017

Ohio Metal Working Products/Art’s-Way, Inc.,

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amber Murra

 

 

Name: Amber Murra

 

 

Title: CFO

 

  

 

Date: March 30, 2017

U.S. BANK NATIONAL ASSOCIATION,

a national banking association

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Gloviak

 

 

Name: Michael Gloviak

 

 

Title: Vice President

 

 

 
16

--------------------------------------------------------------------------------

 

 

ADDENDUM TO LOAN AGREEMENT

 

OFAC, Anti-Corruption Laws and the Patriot Act

 

Reference is made to the (a) Revolving Credit Agreement dated as of May 1, 2013
between the ART’S WAY MANUFACTURING CO., INC., a Delaware corporation (the
“Borrower”) and the U.S. BANK NATIONAL ASSOCIATION, a national banking
association (the “Bank”) (as amended, restated, supplemented or otherwise
modified from time to time, “Revolving Credit Agreement”); (b) Term Loan
Agreement dated as of May 1, 2013 between the Borrower and the Bank (as amended,
restated, supplemented or otherwise modified from time to time, “2013 Term Loan
Agreement”), (c) Term Loan Agreement dated as of May 29, 2014 between the
Borrower and the Bank (as amended, restated, supplemented or otherwise modified
from time to time, “2014 Term Loan Agreement”; together with the Revolving
Credit Agreement and the 2013 Term Loan Agreements, collectively, the “Loan
Agreements”), as applicable. Unless otherwise defined herein, terms defined in
the Loan Agreement and used herein shall have the meanings given to them in the
applicable Loan Agreement.

 

1.     Definitions. As used herein, the following terms shall have the meanings
assigned to them below:

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time, and any successor
statute.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Sanctioned Country” means, at any time, any country or territory which is
itself the subject or target of any comprehensive Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person or group listed in any
Sanctions related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person or group operating, organized or resident in
a Sanctioned Country, (c) any agency, political subdivision or instrumentality
of the government of a Sanctioned Country, or (d) any Person 50% or more owned,
directly or indirectly, by any of the above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

2.     Representations and Warranties. In addition to any representations or
warranties contained in the Note, the Agreement or other Loan Documents, the
Borrower hereby represents and warrants to the Bank that the following are true,
correct and complete:

 

 

(a)

Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.

 

 
17

--------------------------------------------------------------------------------

 

 

(i)     The Borrower and each Guarantor, their respective subsidiaries and their
respective officers and employees and to the knowledge of the Borrower or such
Guarantor, its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of the Borrower, any
Guarantor or any subsidiary thereor or to the knowledge of the Borrower or such
Guarantor, any of their respective directors, officers or employees is a
Sanctioned Person. No loan, use of the proceeds of any loan or other
transactions contemplated by the Agreement, the Note or any other Loan Document
will violate Anti-Corruption Laws or applicable Sanctions.

 

(ii)     Neither the making of the loans under the Note or the Agreement nor the
use of the proceeds thereof will violate the PATRIOT Act, the Trading with the
Enemy Act, as amended, or any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or successor
statute thereto. The Borrower, each Guarantor and their subsidiaries are in
compliance in all material respects with the PATRIOT Act.

 

3.     Covenants. In addition to any representations or warranties contained in
the Note, the Agreement or other Loan Documents, the Borrower and each Guarantor
covenants and agrees that, so long as any loan or other Obligation (as defined
in the Agreement) (other than contingent indemnification Obligations to the
extent no claim giving rise thereto has been asserted) shall remain unpaid or
unsatisfied or any commitment shall remain outstanding:

 

(a)     Use of Proceeds. The Borrower will not request any loan, and the
Borrower shall not use, and the Borrower shall ensure that its subsidiaries and
its or their respective directors, officers, employees and agents shall not use,
the proceeds of any loan (i) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws or (ii) in any
manner that would result in the violation of any applicable Sanctions.

 

(b)     Compliance with Laws. The Borrower will, and will cause each subsidiary
to, comply in all material respects with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including, without limitation, all Environmental Laws, Anti-Corruption Laws and
applicable Sanctions.

 

(c)     PATRIOT Act Compliance. The Borrower shall, and shall cause each
subsidiary to, provide such information and take such actions as are reasonably
requested by the Bank in order to assist the Bank in maintaining compliance with
the PATRIOT Act.

 

THIS ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF IOWA.

 

Signature page follows.

 

 
18

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned caused this Addendum to be duly executed and
delivered as of the date set forth below.

  

Date: March 30, 2017

ART’S-WAY MANUFACTURING COMPANY, INC.,

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Amber Murra

 

 

Name:

Amber Murra

 

 

Title:

CFO

 

 

 

19